WR-38,198-04
                                                                     COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 9/24/2015 6:52:41 PM
                                                                       Accepted 9/25/2015 7:54:05 AM
                                                                                       ABEL ACOSTA
                                                                                               CLERK
             IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                          IN AUSTIN, TEXAS

                                                                             September 25, 2015

                                               )
EX PARTE JULIUS MURPHY,                        )
                                               )       WRIT NO. -------
        APPLICANT                              )
____________________________ )


           AMENDED MOTION FOR ADMISSION PRO HAC VICE

      COMES NOW, Catherine E. Stetson, Esq. ("Movant"), and moves for

admission to appear PRO HAC VICE in the captioned proceeding as counsel for

Applicant, Julius Murphy. I respectfully certify as follows:

      1.     Movant is an attorney and a member of the law firm of Hogan Lovells

US LLP, located at 555 Thirteenth Street NW, Washington, DC 20004, telephone

number (202) 637-5600, facsimile number (202) 637-5910, email address

cate.stetson@hoganlovells.com.

      2.     Local counsel of record associated with Movant in this matter is Sarah

M. Cummings of Norton Rose Fulbright US LLP, Texas Bar No. 24094609, who

has offices at 2200 Ross Avenue, Suite 3600, Dallas, Texas 75201, telephone

number (214) 855-8000, facsimile number (214) 855-8200, email address

sarah.cumtnings@nortonrosefulbright.com.           Local counsel has filed a motion

stating that Catherine E. Stetson is a reputable attorney and recommends that she .

                                        - 1-
be granted permission to participate in the aforementioned proceeding before the

Court. See Attached Exh. "A."

      3.     Movant has not participated or sought to participate in Texas Courts

within the past two (2) years.

      4.     Movant presently is licensed in the following jurisdictions:

             •     District of Columbia
             •     Virginia
      5.     Movant has been admitted to practice before each of the following

federal courts:

             •      Supreme Court of the United States
             •      United States Court of Appeals for the District of Columbia
             •      United States Court of Appeals for the First Circuit
             •      United States Court of Appeals for the Second Circuit
             •      United States Court of Appeals for the Third Circuit
             •      United States Court of Appeals for the Fourth Circuit
             •      United States Court of Appeals for the Fifth Circuit
             •      United States Court of Appeals for the Sixth Circuit
             •      United States Court of Appeals for the Seventh Circuit
             •      United States Court of Appeals for the Eighth Circuit
             •      United States Court of Appeals for the Ninth Circuit
             •      United States Court of Appeals for the Tenth Circuit
             •      United States Court of Appeals for the Eleventh Circuit
             •      United States Court of Appeals for the Federal Circuit
             •      United States District Court for the District of Columbia
             •      United States District Court for the Eastern District of Michigan
      6.     Movant is a member in good standing in each of the jurisdictions and

federal courts identified in the preceding paragraphs.



                                          -2-
      7.     Movant has not been the subject of disciplinary action by the Bar or

courts of any jurisdiction in which she is licensed within the preceding five years.

      8.     Movant has not been denied admission to the courts of any State or to

any federal court within the preceding five years.

      9.     Movant is familiar with the State Bar Act, the State Bar Rules, and the

Texas Disciplinary Rules of Professional Conduct governing the conduct of

members of the State Bar of Texas, and will at all times abide by and comply with

the same so long as such Texas proceeding is pending and said Movant has not

withdrawn as counsel therein.

      10.    Movant attaches as "Exhibit B" the Acknowledgment Letter from the

Board of Law Examiners of Texas. See Exh. "B."

      11.    Movant respectfully requests to be admitted to practice in the Texas

Court of Criminal Appeals, Austin, Texas for this cause.

      I, Catherine E. Stetson, do hereby swear or affirm under penalty of perjury

that I am the Movant in the above-styled matter, that I have read the foregoing

Motion and know the contents thereof, and the contents are true and correct to my

own knowledge and belief.

      SIGNED this~ day of September, 2015.




                                         -3-
                                            Respectfully submitted,




                                             ~ ~~ZCF------
                                            CATHERINE E. STETSON
                                             pro hac vice application pending
                                            HOGAN LoVELLS US    LLP
                                            555 Thirteenth Street NW
                                            Washington, DC 20004
                                            Tel: 202.637.5600
                                            Fax: 202.637.5910
                                            cate.stetson@hoganlovells.com

                                            Counsel for Julius Murphy

                        CERTIFICATE OF SERVICE

      I hereby certify that on this ;l~ day of September, 2015, I served via

Federal Express a true and correct copy of the foregoing pleading, with attached

exhibits, upon opposing counsel, Bowie County District Attorney, Jerry D.

Rochelle, and Assistant Attorney General of Texas, Jefferson David Clendenin.

      Bowie County District Attorney's Office
      Bowie County Plaza
      601 Main Street
      Texarkana, TX 75501

      Jefferson David Clendenin
      Assistant Attorney General
      Office of the Attorney General of Texas
      P.O. Box 12548
      Austin, Texas 78711


                                                   Catherine E. Stetson
                                      -4-
                                                ~~~
EXHIBIT

  A
            IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                         IN AUSTIN, TEXAS


                                               )
EX PARTE JULIUS MURPHY,                        )
                                               )   WRIT NO. - - - - - - -
            APPLICANT                          )
____________________________ )
      MOTION OF RESIDENT ATTORNEY SARAH M. CUMMINGS
             REQUESTING ADMISSION PRO HAC VICE
       OF NONRESIDENT ATTORNEY CATHERINE E. STETSON

      COMES NOW, Resident Practicing Attorney Sarah M. Cummings of

Norton Rose Fulbright US LLP, 2200 Ross Avenue, Suite 3600, Dallas, Texas

75201, and hereby moves for the admission pro hac vice of CatherinE. Stetson

("Nonresident Attorney") in the captioned proceeding as counsel for Applicant,

Julius Murphy.     The undersigned represents to this honorable Court that

Nonresident Attorney is a reputable attorney and recommends that she be granted

permission to participate in the above-captioned matter before the Court.

      SIGNED this 23rd day of September, 2015.




                                        - 1-
                                       Respectfully submitted,

                                         Is/ Sarah M Cummings

                                        SARAH M. CUMMINGS
                                        NORTON ROSE FULBRIGHT US   LLP
                                        2200 Ross Avenue, Suite 3600
                                        Dallas, TX 75201-7932
                                        Tel: 214.855.8000
                                        Fax: 214.855.8200
                                        Texas Bar No.: 24094609
                                        sarah.cummings@nortonrosefulbright.com

                                       Counsel for Julius Murphy


                        CERTIFICATE OF SERVICE

      I hereby certify that on this 23rd day of September, 2015, I served via

Federal Express a true and correct copy of the foregoing pleading upon opposing

counsel:

      Jerry D. Rochelle
      Bowie County District Attorney
      Bowie County Plaza
      601 Main Street
      Texarkana, TX 75501

      Jefferson Clendenin
      Assistant Attorney General
      Office of the Attorney General of Texas
      P.O. Box 12548
      Austin, Texas 78711

                                                  Is/ Sarah M Cummings
                                                   Sarah M. Cummings


                                       -2-
EXHIBIT

  B
                                                  Board of Law Examiners
                                                      Appointed by the Supreme Court ofTexas




                                         Non-Resident Acknowledgment Letter
                                                           September 23, 2015

CATHERINE E. STETSON
HOGAN LOVELLS US LLP
555 TillRTEENTH STREET NW
WASHINGTON DC 20004-


Application Received: 09/23/1 S
Cause/Texas Court of Record: CAUSE NO. WR-38, 198-04, TEXAS COURT OF CRIMINAL APPEALS

FROM: Bakari Jefferson, Licensure Analyst, 512-463-1622


This letter acknowledges receipt of your Application for Pro Hac Vice admission and serves as
your Proof of Payment of Fee.

Filing the Application for Pro Hac Vice Admission and fee is the mandatory first step in your
request for permission to participate in proceedings in a Texas Court. The next step is to file a
sworn motion, in compliance with Rule XIX of the current Rules Governing Admission to the
Bar of Texas, in the Texas Court in which you request to participate, which must be
accompanied by this acknowledgment letter. The decision to grant or deny your application is
ultimately made by the Texas Court in which you request to participate.




    Mailing Address                                                                                                    Street Address

 Post Office Box 13486     Telephone: 51l-46J-16'ZI     Facsimik SI2A61·5300   \YcbSile: www.ble.SUIUc.us   20S West 14th Street. Sth Floor
Austin. Texas 78711-3486                                                                                        Austin. Texas 78701